Citation Nr: 0929718	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1974 to January 
1977.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In March 2006, the Board 
remanded this matter for additional development.   

FINDING OF FACT

The Veteran's low back disorder is not related to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim on appeal has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.  

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between March 2003 and April 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the Veteran of the evidence 
needed to substantiate his claim and of the elements of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA notified the 
Veteran prior to the March 2004 rating decision on appeal.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until 
following the March 2004 rating decision.  See 
Dingess/Hartman, supra.  Nevertheless, the Board finds that 
proceeding with a final decision is appropriate here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  The Veteran's claim will be 
denied so no disability rating or effective date will be 
assigned in this matter.  Moreover, the RO readjudicated the 
Veteran's claim following full notice, in the July 2009 
Supplemental Statement of the Case.  Late notice regarding 
these elements of his claim cannot be considered prejudicial 
error therefore.  See Mayfield, supra.

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with a VA compensation examination for 
his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The Veteran claims service connection for a lower back 
disorder.  He argues that an in-service injury to his back 
relates to a current lower spine disorder.  In the March 2004 
rating decision on appeal, the RO denied the Veteran's claim.  
For the reasons set for below, the Board agrees with that 
decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2008).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In this matter, the record shows that the Veteran has a 
current lower back disorder.  Private medical records dated 
from the late 1990s indicate degenerative changes to the 
Veteran's back.  And a June 2009 VA compensation examination 
report of record notes a diagnosis of lumbar osteoarthritis.  
See Pond, supra.  

The Board also notes that a service treatment record 
indicates that the Veteran experienced a back disorder while 
in service.  A December 1975 treatment note indicates 
complaints of lumbar pain as a result of a fall.  The 
impression noted is "bruise."  See Pond, supra.  

The Board finds the preponderance of the evidence against the 
Veteran's claim that his current disorder relates to his in-
service accident, however.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence 
must preponderate against the claim).  

There is no evidence of record of degenerative changes to the 
lower spine within the first year of the Veteran's discharge 
from service in January 1977.  A presumption to service 
connection cannot be established, therefore, under 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, in the only medical nexus opinion 
of record, the June 2009 VA examiner concluded after a review 
of the claims file that the Veteran's current and in-service 
disorders were likely unrelated.  

The Board finds the medical opinion persuasive as the record 
in its entirety supports its conclusion.  Both service and 
post-service medical evidence indicates that the Veteran did 
not incur a chronic low back disorder during service.  
38 C.F.R. § 3.303.  January 1976 reports of medical 
examination and history, executed after the reported December 
1975 fall, are negative for a back disorder.  The Veteran's 
January 1977 separation reports of medical examination and 
history are negative for a back disorder.  The earliest 
medical evidence of post-service treatment for a lower back 
disorder is found in private treatment records dated in June 
1996, which is over 19 years following service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the Veteran did 
not claim service connection for his lower back disorder 
until March 2003, over 26 years following service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  

As such, the Board finds that the evidence preponderates 
against the Veteran's claim for service connection for a low 
back disorder.  See Alemany, supra.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has closely reviewed and considered the Veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


